EXHIBIT 99.3 Our Business Dorrit Bern - Chairman, CEO and President Joe Baron - Chief Operating Officer and EVP February 5, 2008 > The Economy and Our Business > How Charming Shoppes is Reacting > Streamlining Our Operations > Stores and 2008 Capital Plans > Fashion Retail Group > Our Goals for 2008 Today’s Agenda This presentation contains certain forward-looking statements concerning the Company's operations,performance, and financial condition. Such forward-looking statements are subject to various risks anduncertainties that could cause actual results to differ materially from those indicated. Such risks anduncertainties may include, but are not limited to: the failure to effectively implement the Company’s plan forconsolidation of the Catherines Plus Sizes brand and a new organizational structure, the failure to generate apositive response to the Company’s new Lane Bryant catalog and Lane Bryant credit card program, the failureto implement the Company's business plan for increased profitability and growth in the Company's retail storesand direct-to-consumer segments, the failure to successfully implement the Company's expansion of Caciquethrough new store formats, the failure of changes in management to achieve improvement in the Company’scompetitive position, the failure to successfully implement the Company's integration of operations of, and thebusiness plan for, Crosstown Traders, Inc., adverse changes in costs vital to catalog operations, such aspostage, paper and acquisition of prospects, declining response rates to catalog offerings, failure to maintainefficient and uninterrupted order-taking and fulfillment in our direct-to-consumer business, changes in ormiscalculation of fashion trends, extreme or unseasonable weather conditions, economic downturns,escalation of energy costs, a weakness in overall consumer demand, failure to find suitable store locations,increases in wage rates, the ability to hire and train associates, trade and security restrictions and political orfinancial instability in countries where goods are manufactured, the interruption of merchandise flow from theCompany's centralized distribution facilities, competitive pressures, and the adverse effects of naturaldisasters, war, acts of terrorism or threats of either, or other armed conflict, on the United States andinternational economies. These, and other risks and uncertainties, are detailed in the Company's filings withthe Securities and Exchange Commission, including the Company's Annual Report on Form 10-K for the fiscalyear ended February 3, 2007 and other Company filings with the Securities and Exchange Commission.Charming Shoppes assumes no duty to update or revise its forward- looking statements even if experience orfuture changes make it clear that any projected results expressed or implied therein will not be realized. Forward-Looking Statements The Economy and OurBusiness The Realities • Recession? > Whether the economists believe we are or are not in a recession, our customer believes we are and has changed her buying behavior • Gasoline Costs are projected to reach $3.50/gallon by this Spring • The Credit Crunch continues • The Retail Apparel Industry > Consumers are viewing apparel purchases as discretionary > Nearly every apparel retailer has announced difficult performance and/or measures to address this environment Source: FactSet Research Systems Inc. as of January 17, 2006, First Call estimates, public news sources and SEC filings. STOCK PRICE PERFORMANCE SINCE JULY 1, 2007 Source: FactSet Research Systems Inc. as of January 17, 2008 First Call estimates, public news sources and SEC filings. (a) Reflects comparable store sales for the nine weeks ended January 5, 2008. 2006A - 2007EEBITDA Margin ∆: (0.2%) 2.0% 0.7% (1.1%) (2.8%) (2.2%) (1.6%) (1.4%) (4.0%) (2.2%) (3.2%) (4.7%) Dec. 2007 Same Store Sales (2.0%) 18.7% (6.0%) (2.0%) (8.0%) (8.0%) (9.4%) NA (7.0%) (2.8%) (3.5%) NA (a) (a) • Most apparel retailers have experienced a significantdecline in share price since July 2007, with negativesame store sales impacting margins Recent Stock Price and Operating Performanceof Selected Retailers Retailers Are Taking Action • Ann Taylor • JC Penney • Eddie Bauer • Pacific Sunwear • Sears • Talbots • Home Depot How Charming Shoppes IsReacting How Charming Shoppes IsReacting • These are difficult but necessary actions we need to take in these challenging times. • We are: > Not back-filling a number of open positions > Minimizing layoffs > Cutting back on capital projects > Decreasing operating expenses > Closing unprofitable stores 2002 • Actions taken in 2002… > Closing of underperforming stores > Focus on core businesses > Manage expenses > Manage inventory 2008 • Actions taken in 2008… > Closing of underperforming stores > Focus on core businesses > Manage expenses > Manage inventory Our stock price decreased to a low of$2.76 in early 2003, followingdisappointing sales trends… …and rebounded strongly, to $15, whenour sales trends improved. Stores and 2008 Capital Plans Stores and 2008 Capital Plans • We announced this morning the closing of approximately 150 stores, including about 100 Fashion Bug Stores, 40 at Lane Bryant and 10 at Catherines • We will be closing the Petite Sophisticate full-line retail stores • We have decreased our 2008 Capital budget by over $40 million, primarily through a reduced store expansion plan The Fashion Retail Group • Joe Baron will be our interim leader of the FRG • 24 Catherines associates will join us in Bensalem on 2/18/08; 6 more will join us on 3/17/08 • Our Memphis facility will close on 3/31/08 2008 Goals 2008 Goals • Successful relocation of Catherines to Bensalem • Formation of the Fashion Retail Group • Comp store sales improvements • Stabilization of margins through an integrated and innovative marketing approach • Return to sustainable profit levels
